Citation Nr: 0218097	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-11 992A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma




THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1993 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted 
his substantive appeal in June 2000.  The RO acknowledged 
the veteran's request for a Travel Board hearing in 
February 2001.  Nevertheless, there was no indication in 
the education file that the hearing was scheduled.  The 
Board wrote to the veteran in October 2002 and requested 
that he verify if he still desired to have a hearing in 
this case.  The veteran was informed that if he did not 
respond within 30 days the Board would assume that he did 
not want to attend a hearing.  The veteran failed to 
respond to the October 2002 letter.  Accordingly, the 
Board will adjudicate the claim based on the evidence of 
record.


REMAND

The veteran has applied for basic educational assistance 
under the provisions of 38 U.S.C. Chapter 30 (Chapter 30), 
which provides, inter alia, an educational assistance 
program to assist in the readjustment of members of the 
Armed Forces to civilian life after their separation from 
military service.  38 U.S.C.A. § 3001 (West 1991).

Specifically, in pertinent part, to be eligible for 
Chapter 30 benefits, an individual must have first become 
a member of the Armed Forces or first entered on active 
duty as a member of the Armed Forces after June 30, 1985.  
38 U.S.C.A. § 3011(a)(1)(A) (West Supp. 2002).  The 
individual also must have served an obligated period of 
active duty.  In the case of an individual with a three-
year or more period of obligated service, the individual 
must have completed not less than three years of 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i)(I) 
(West Supp. 2002).  

In the veteran's case, the information in the education 
file indicates that he originally entered active duty on 
September 10, 1993, under a four-year enlistment.  He was 
subsequently discharged on October 12, 1995, with an 
Honorable Discharge for unsatisfactory performance.  The 
information in the file is not clear but it appears this 
was an involuntary discharge.

The veteran's claim was originally denied because he 
failed to meet the obligated service requirement under 
38 U.S.C.A. § 3011(a)(1)(A)(i)(I)--he was discharged with 
less than three years continuous active duty.  There is no 
dispute as to this fact.

The Board notes that the RO does not appear to have 
considered 38 U.S.C.A. § 3018A (West 1991 & Supp. 2002) 
and 38 C.F.R. § 21.7045 (2002) as an alternative means of 
establishing entitlement to the requested benefits.  Those 
provisions allow for certain involuntarily separated 
individuals to establish eligibility for Chapter 30 
benefits, notwithstanding any other provision of law.  
There are several criteria for a veteran to meet in order 
to establish eligibility under the provisions; however, 
the information in the education file is not sufficient 
for the Board to reach a determination in this case as to 
the applicability of those provisions to the current case.

Finally, the standard for processing claims for VA 
benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at Chapter 51 of United States 
Code), Public Law 106-475.  The VCAA removed the 
requirement for a claimant to submit a well-grounded 
claim.  The VCAA also amended VA's duty to assist 
claimants in the development of their claims and to 
provide notice to claimants as to the information and/or 
evidence necessary to complete their applications and 
substantiate their applications for benefits.  The 
provisions of the VCAA are applicable to this case.  VA 
has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), not applicable in this case, the 
changes "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  In Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or 
regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  

The veteran's claim has not been evaluated under the 
change in law afforded by the VCAA and VA's implementing 
regulations.

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The RO should obtain and consider 
the veteran's service personnel records 
to include documents relating to his 
administrative separation in order to 
fully evaluate his discharge from 
service.

2.  After undertaking any additional 
development and notification action 
consistent with the dictates of the 
VCAA, as deemed warranted by the record, 
the RO should thereafter re-adjudicate 
the veteran's claim of entitlement to 
Chapter 30 benefits on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  This requires obtaining 
information necessary to determining 
whether the veteran satisfies the 
criteria for award of benefits under 
38 C.F.R. § 21.7045.  In re-adjudicating 
this claim, the RO must provide adequate 
reasons and bases for its determination, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
remand.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued that includes 
recitation of 38 U.S.C.A. § 3018A and 
38 C.F.R. § 21.7045.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he 
is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

